—Modification/clarification granted to the extent of directing Supreme Court, New York County, to entertain plaintiff’s application on the merits, as indicated. It should be apparent that, upon dismissal of the complaint (order entered February 18, 1999, Leland DeGrasse, J.), plaintiff’s pending application for the same or similar relief was rendered moot. As such, its denial was not a disposition on the merits and, upon reinstatement of the complaint, the instant application is not barred by the doctrine of law of the case. Concur — Williams, J. P., Ellerin, Rubin and Saxe, JJ.